Citation Nr: 0632597	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  00-09 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure 
disorder, evaluated as 40 percent disabling, effective April 
1, 1981, and 60 percent disabling, effective December 2, 
2003.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis in the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased initial evaluation for status 
post total left hip replacement, evaluated as 10 percent 
disabling effective March 31, 1998, and 30 percent disabling, 
effective December 2, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which continued a 40 percent 
evaluation of a seizure disorder, continued a 10 percent 
evaluation of traumatic arthritis in the left knee, and 
granted service connection for fracture of the left hip, with 
an evaluation of 10 percent, effective March 31, 1998.  

A September 2004 rating decision increased the evaluation of 
the seizure disorder to 60 percent and the evaluation of 
status post total left hip replacement to 30 percent.  Both 
increases were effective December 2, 2003.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Washington, D.C. 
RO, which certified this case for appellate review.  

In a January 2005 brief to the Board, the veteran's 
representative stated that the veteran wished to reopen his 
claim of entitlement to service connection for a shoulder and 
a back disability.  The veteran's representative also raised 
a claim of entitlement to service connection for diabetes 
mellitus and associated conditions secondary to exposure to 
Agent Orange in Vietnam and a claim of entitlement to 
individual unemployability.  These claims raised in January 
2005 are not currently in appellate status and are referred 
to the RO for appropriate action.  

In March 2005 the Board remanded the case so the veteran 
could be provided notice in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), private treatment 
records could be obtained, and the veteran could be afforded 
a local hearing before a Decision Review Officer.  

A May 2005 letter informed the veteran that he was scheduled 
for a hearing before a Decision Review Officer at the RO in 
July 2005.  The veteran did not appear for this hearing.  
Since he failed to report for the hearing, or provide an 
explanation for his absence, and has not requested that the 
hearing be rescheduled, the veteran's hearing request is 
deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the United States Court of Appeals for 
Veterans Claims (Court) held that "where... the remand orders 
of the Board... are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The March 2005 remand noted that the veteran had not been 
afforded VCAA notice on any of the claims currently on 
appeal.  In May 2005 the RO sent the veteran a VCAA notice 
letter informing him that they were working on his remanded 
appeal for seizure disorder, left hip condition, and, 
arthritis in the right knee.  The Board notes that this last 
claim was mistakenly characterized as the March 2005 remand 
referred a claim of entitlement to service connection for 
arthritis in the right leg to the RO for appropriate action 
while it is the veteran's claim for an increased evaluation 
of arthritis in the left knee which is in appellate status.  

Because the letter did not list the left knee issue, it could 
not serve to provide VCAA notice as to that issue.  Overton 
v. Nicholson, No. No. 02-1814 (U.S. Vet. App. Sept. 22, 
2006).

The May 2005 VCAA letter did letter did not provide notice as 
to what information and evidence was required to substantiate 
the veteran's claims.  While the letter reported that there 
was an enclosure entitled "What the Evidence Must Show," a 
copy of the attachment was not associated with the claims 
file other attachments reportedly sent with the letter are of 
record, thereby evidencing that the "What the Evidence Must 
Show" attachment was not sent.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that 
remand is required so that the notice deficiency can be 
remedied prior to appellate review.  

Further, during the pendency of this appeal the Court issued 
a decision in the conosolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the AMC/RO 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  
The veteran himself has not made any statements, nor 
submitted evidence, suggesting an increase in severity in any 
of his service connected disabilities since the most recent 
VA examinations in December 2003.  However, in a February 
2006 Statement of Accredited Representative in Lieu of Form 
646, the veteran's representative stated, generally, "It is 
the veteran's basic contention that the disability has 
increased in severity."  
This statement does not specify which of the three service 
connected disabilities had worsened, nor does it indicate 
that the any disability had increased in severity since the 
last VA examinations.  There are no records reflecting 
treatment for a seizure disorder, left knee, or left hip 
disability since February 2003, nor does the representative 
discuss any specific evidence demonstrating an increase in 
severity.  
The duty to assist does not require that the veteran be 
afforded a new VA examination solely because the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  However, if after issuance 
of proper VCAA notice as discussed above, the information and 
evidence presented demonstrates a worsening of any or all of 
the service connected disabilities on appeal, the veteran 
should be afforded new VA examinations for those 
disabilities.   Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994)

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  This letter should also provide 
notice on the information and evidence 
needed to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

